Citation Nr: 0816826	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-39 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from November 1956 until 
September 1959.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

A January 2005 rating action characterized the tinnitus claim 
as involving only the right ear.  However, a subsequent 
rating decision issued in March 2005 styled the issue as 
"bilateral tinnitus."  The veteran's notice of disagreement 
was received in March 2005 and the appeal was ultimately 
perfected with the submission of a VA Form 9 in October 2005.  
Based on this procedural history, the Board has characterized 
the tinnitus claim as set forth on the title page of this 
decision.

The veteran testified at a videoconference hearing before the 
undersigned in March 2008.  A transcript of that proceeding 
is associated with the claims folder.  


FINDINGS OF FACT

1.  The veteran was exposed to noise during active service.

2.  There is no documented treatment for hearing loss or 
tinnitus until decades following active service, and no 
competent evidence relates such hearing loss or tinnitus to 
active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran is claiming entitlement to service connection for 
bilateral hearing loss and tinnitus.  He contends in an 
August 2004 statement that he was exposed to noise from 
rifles, handguns and sub-machine guns.  Furthermore, in his 
January 2005 substantive appeal, he endorsed in-service noise 
exposure both from artillery and from his vehicle maintenance 
work.  

As explained by the veteran at his March 2008 videoconference 
hearing, he first experienced hearing loss in a classroom at 
Fort Dix, New Jersey.  He first noticed his tinnitus while 
stationed at Fort Benning, Georgia.  He indicated that as a 
mechanic, he was in a noisy environment.  He also stated that 
missiles were launched while he was at a distance of only 75 
to 100 yards away.  He was nearby at the time of 14 launches 
and he did not have hearing protection.  Following discharge 
from active service, he worked as a route salesman and was 
not exposed to noise in that capacity.  

It is noted that the veteran's service medical and personnel 
records are presumed to have been destroyed in a fire.  
Indeed, this is noted in multiple research responses from the 
National Personnel Records Center (NPRC).  In these 
circumstances, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

In the present case, given the absence of available records, 
the Board will concede the veteran's exposure to noise in 
service.  Indeed, his reports of exposure to artillery fire, 
vehicles and machinery are found to be credible and 
consistent with   the places, types, and circumstances of the 
veteran's service.  See 38 U.S.C.A. § 1154(a).  

Having determined that the veteran was exposed to noise 
during active service, the question for consideration is 
whether such exposure resulted in chronic disability.  In 
this regard, he reported in an August 2004 communication that 
he was treated for hearing loss while at Fort Dix.  He stated 
that, according to his treating physicians at that time, his 
hearing loss was related to pneumonia.  

Again, the veteran's service records are not available for 
review.  However, this in itself does not preclude a grant of 
service connection.  Indeed, service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not support the conclusion 
that the current hearing loss and tinnitus are causally 
related to active service, for the reasons discussed below.  

First, the veteran has contended a continuity of 
symptomatology with respect to the claimed hearing loss and 
tinnitus.  Indeed, in VA clinical records dated in 2003, he 
indicated that he had experienced tinnitus since his active 
service in 1959.  Another November 2003 outpatient treatment 
report noted a history of tinnitus for over 30 years.  

At his VA examination in March 2005, he reported that his 
tinnitus began during active service in 1957.  With respect 
to his hearing loss, the veteran's wife submitted a statement 
in October 2005.  In that communication, she stated that the 
veteran had experienced hearing problems and ringing in the 
ears as long as she had known him.  She indicated that they 
had met in 1960.   

The Board notes that the veteran and his wife are competent 
to give evidence about his observable hearing loss.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The reports of continuous hearing loss and tinnitus since 
active service, while carefully considered, are not found to 
support a grant of entitlement to service connection here.  
It is noted that there is no documented treatment for hearing 
loss or tinnitus until 2003, over 40 years following the 
veteran's separation from active service in September 1959.  
In this regard, evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

It is determined that the absence of documented complaints or 
treatment for several decades following military discharge is 
more probative than the veteran and his wife's current 
recollections as to symptoms experienced in the distant past.  
Therefore, continuity has not here been established, either 
through the competent evidence or through lay statements.  

Moreover, no competent evidence of record causally relates 
the veteran's current hearing loss and tinnitus to active 
service.  A VA examiner was asked to render an opinion as to 
the etiology of the veteran's hearing loss and tinnitus, but 
determined that, based on the evidence of record, he could 
not respond without resorting to speculation.  

In his substantive appeal, the veteran expressed his belief 
that the March 2005 examination was inadequate because the 
examiner declined to offer an opinion.  The Board disagrees.  
As long as all necessary information was available to the 
examiner, it is his determination as to whether a proper 
answer can be furnished.  Here, his in-service duties, as 
well as his post-service occupation, were known to the 
examiner.  By reviewing the claims file, the examiner was 
also aware of the post-service medical history, which did not 
reveal treatment for hearing loss or tinnitus until 2003.  As 
the evidence was fully reviewed by the examiner, the Board is 
prepared to accept his conclusion that it would be 
speculative to offer an opinion.  

The veteran himself believes that his current bilateral 
hearing loss and right ear tinnitus is causally related to 
active service.  However, he has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The Board also notes that service connection cannot be 
awarded on a presumptive basis.  In this regard, organic 
disease of the nervous system, including sensorineural 
hearing loss, is regarded as a chronic disease under 
38 C.F.R. § 3.309(a).  However, in order for the presumption 
to operate, such disease must become manifest to a degree of 
10 percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence 
of record fails to establish any clinical manifestations of 
hearing loss within the applicable time period, the criteria 
for presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

In sum, the veteran's bilateral hearing loss and tinnitus 
have not been shown to be causally related to active service.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2004 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in February 2008, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA treatment and examination.  
Moreover, the veteran's statements in support of his claims 
are of record, including testimony provided at a March 2008 
videoconference hearing before the undersigned.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further available evidence not already of 
record.  

Again, the Board notes that it is unfortunate that the 
veteran's service medical records are not available for 
review.  Nevertheless, the Board has had the benefit of 
reviewing the post-service records, as well as the statements 
provided by the veteran and his wife.  Such evidence has 
allowed the Board to thoroughly consider his claims and to 
provide a well-reasoned analysis as mandated by O'Hare.  

For the above reasons, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


